DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This is a reply to the request for Continued Examination (RCE) filed on 12/17/2021 with amendment submitted on 11/19/2021, in which Claim(s) 1-10 and 12-20 remain pending for examination. Claim(s) 1, 14, and 20 are amended. Claim 11 is cancelled. No claims are newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

Response to Arguments
Double Patenting (DP):
Applicant submitted an Terminal Disclaimer on 03/16/2022 to overcome DP rejection issued in the previous office action. The Terminal Disclaimer has been approved. The DP rejection issued in the previous action has been withdrawn.

Claim Rejections - 35 U.S.C. § 103:
Applicants’ arguments with respect to claims rejected under prior art have been fully considered and the rejection of 35 U.S.C. § 103 have been withdrawn in view of the examiner's amendment to claim.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney Joseph J. Probst (Reg. No. 65,453) on 03/08/2022 and followed up on 03/15/2022. 

The application has been amended as follows:

Please replace claim 1 with:
1. (Currently Amended) A method for providing evidential data, comprising at a mobile device:
	establishing one or more first secret tokens with a server;
obtaining one or more data items from one or more sensors, wherein the one or more data items comprise at least one of: one or more still images, one or more videos, and one or more sound recordings;
	combining the one or more data items with at least one of the one or more first secret tokens to provide one or more modified data items;
generating a respective first hash value for each of the one or more modified data items, thereby generating one or more first hash values;
	generating a second hash value for a data set, wherein the data set comprises each of the one or more first hash values but excludes the one or more data items;
obtaining one or more transaction identifiers, the one or more transaction identifiers including one or more static identifiers that identify a static property of the mobile device; 
 generating a respective third hash value for each of the one or more static identifiers; 
transmitting a first message comprising the one or more data items, the one or more first hash values, the second hash value, and the one or more third hash values to the server, wherein the second hash value enables the server to confirm that the first message has not been modified, and wherein the one or more third hash values enable the server to confirm the identity of the mobile device; and
establishing one or more second secret tokens with the server after transmission of the first message, the one or more second secret tokens for combining with one or more second data items obtained from the one or more sensors for generating a second message.

Please replace claim 14 with:
14. (Currently Amended) A method for receiving evidential data comprising, at a server:
establishing one or more first secret tokens with a mobile device;
receiving a plurality of initialization identifiers including a first static identifier from the mobile device;
receiving a first message which comprises one or more first data items, one or more first hash values, , and a third hash value from the mobile device, the one or more data items obtained from one or more sensors and comprising at least one of: one or more still images, one or more videos, and one or more sound recordings, wherein each of the one or more first hash values are hash values generated based upon a respective one of the one or more first data items combined with at least one of the one or more first secret tokens, and the second hash value is a hash value generated based upon a data set, wherein the data set comprises each of the one or more first hash values but excludes the one or more data items, and wherein the third hash value is based on a corresponding static identifier associated with the mobile device; 
determining, based on the second hash value, whether the first message has been modified;


comparing the first static identifier with the corresponding static identifier, wherein the comparing comprises generating a fourth hash value based upon the first static identifier and comparing the fourth hash value with the third hash value to confirm the identity of the mobile device; and
establishing one or more second secret tokens with the mobile device after receipt of the first message, the one or more second secret tokens for combining by the mobile device with one or more second data items obtained from the one or more sensors to generate a second message. 

Please replace claim 20 with:
20. (Currently Amended) A non-transitory computer-readable storage medium storing a set of instructions for execution by a general purpose computer to provide evidential data at a mobile device, the set of instructions comprising: 
a first establishing code segment for establishing one or more first secret tokens with a server;
a first obtaining code segment for obtaining one or more data items from one or more sensors, wherein the one or more data items comprise at least one of: one or more still images, one or more videos, and one or more sound recordings;
	a modifying code segment for combining the one or more data items with at least one of the one or more first secret tokens to provide one or more modified data items;
a first generating code segment for generating a respective first hash value for each of the one or more modified data items, thereby generating one or more first hash values;
	a second generating code segment for generating a second hash value for a data set, wherein the data set comprises each of the one or more first hash values but excludes the one or more data items;
	a second obtaining code segment for obtaining one or more transaction identifiers, the one or more transaction identifiers including one or more static identifiers that identify a static property of the mobile device; 
 a third generating code segment for generating a respective third hash value for each of the one or more static identifiers; 
a transmitting code segment for transmitting a first message comprising the one or more data items, the one or more first hash values, the second hash value, and the one or more third hash values to the server, wherein the second hash value enables the server to confirm that the first message has not been modified, and wherein the one or more third hash values enable the server to confirm the identity of the mobile device; and
a second establishing code segment for establishing one or more second secret tokens with the server after transmission of the first message, the one or more second secret tokens for combining with one or more second data items obtained from the one or more sensors for generating a second message. 


Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

In regards to claim 1, the prior art of record (Ridd et al. (US 2016/0119145 A1; hereinafter Ridd) in view of Perez et al. (US 2008/0155260 A1; hereinafter Perez)) does not disclose:

“obtaining one or more data items from one or more sensors, wherein the one or more data items comprise at least one of: one or more still images, one or more videos, and one or more sound recordings;
	generating a respective first hash value for each of the one or more modified data items, thereby generating one or more first hash values;
	generating a second hash value for a data set, wherein the data set comprises each of the one or more first hash values but excludes the one or more data items;
transmitting a first message comprising the one or more data items, the one or more first hash values, the second hash value, and the one or more third hash values to the server, wherein the second hash value enables the server to confirm that the first message has not been modified, and wherein the one or more third hash values enable the server to confirm the identity of the mobile device;” in combination with other limitations recited as specified in the independent claim(s). 

In regards to claim 14, the prior art of record (Ridd et al. (US 2016/0119145 A1; hereinafter Ridd) in view of Perez et al. (US 2008/0155260 A1; hereinafter Perez)) does not disclose:

“receiving a first message which comprises one or more first data items, one or more first hash values, a second hash value, and a third hash value from the mobile device, the one or more data items obtained from one or more sensors and comprising at least one of: one or more still images, one or more videos, and one or more sound recordings, wherein each of the one or more first hash values are hash values generated based upon a respective one of the one or more first data items combined with at least one of the one or more first secret tokens, and the second hash value is a hash value generated based upon a data set, wherein the data set comprises each of the one or more first hash values but excludes the one or more data items, and wherein the third hash value is based on a corresponding static identifier associated with the mobile device;” in combination with other limitations recited as specified in the independent claim(s). 

In regards to claim 20, the prior art of record (Ridd et al. (US 2016/0119145 A1; hereinafter Ridd) in view of Perez et al. (US 2008/0155260 A1; hereinafter Perez)) does not disclose:

“a first obtaining code segment for obtaining one or more data items from one or more sensors, wherein the one or more data items comprise at least one of: one or more still images, one or more videos, and one or more sound recordings;
	a first generating code segment for generating a respective first hash value for each of the one or more modified data items, thereby generating one or more first hash values;
	a second generating code segment for generating a second hash value for a data set, wherein the data set comprises each of the one or more first hash values but excludes the one or more data items;
	a transmitting code segment for transmitting a first message comprising the one or more data items, the one or more first hash values, the second hash value, and the one or more third hash values to the server, wherein the second hash value enables the server to confirm that the first message has not been modified, and wherein the one or more third hash values enable the server to confirm the identity of the mobile device;” in combination with other limitations recited as specified in the independent claim(s). 

Rather, Ridd teaches “a method for providing evidential data” (Abstract, [0004], [0009], and [0024]). Similarly, Perez teaches “second hash based the first random number” ([0010]). Accordingly, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186.  The examiner can normally be reached on Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497